In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-242 CV

____________________


AMERICAN LEGAL SERVICES, INC., TRUSTEE FOR

MEDOC TRUST AND MEDOC TRUST, INDIVIDUALLY AND d/b/a

TEXAS SPINE MEDICAL CENTER f/k/a VAX-D CENTERS OF DALLAS,

PATSY DENMAN, DEANNA BOUDREAU AND 

LYDIA BOUDREAU VALTCHANOV, Appellants


V.


JACQUES S. JAIKARAN, M.D., Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 04-02-01234 CV




MEMORANDUM OPINION (1)
	The appellants, American Legal Services, Inc., Trustee for Medoc Trust and Medoc
Trust, Individually and d/b/a Texas Spine Medical Center f/k/a Vax-D Centers of Dallas,
Patsy Denman, Deanna Boudreau and Lydia Boudreau Valtchanov, and the appellee,
Jacques S. Jaikaran, M.D., filed a joint motion to dismiss this appeal with prejudice.  The
parties allege they have settled all disputes and agreed to dismiss this appeal.  The Court
finds that the motion is voluntarily made by the parties through their attorneys of record
prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.	
 
								PER CURIAM

Opinion Delivered July 22, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.